Citation Nr: 0300485	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  98-10 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.

The Board previously issued a decision on this matter in 
June 1999, in which, among other things, it denied a 
disability rating greater than 50 percent for PTSD.  The 
veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion from the parties, in a May 2000 Order, the Court 
vacated that portion of the Board decision that denied an 
increased rating and remanded the case for action 
consistent with the discussion from the motion.  By letter 
dated in July 2000, the Board advised the veteran, through 
his representative, that he had additional time in which 
to supplement the record before the Board.  The attorney's 
October 2000 response was associated with the claims 
folder.  In October 2000, the Board remanded the matter to 
the RO for additional development.  The case now returns 
to the Board for final appellate review.    

The Board notes that the RO's September 2002 rating 
decision and supplemental statement of the case includes 
as an issue on appeal entitlement to service connection 
for substance abuse secondary to service-connected PTSD, 
noting that the issue was inextricably intertwined with 
the issue of entitlement to an increased rating for PTSD.  
However, review of the claims folder available to the 
Board finds no notice of disagreement with the September 
2002 denial of service connection for substance abuse, the 
initial determination on that issue.  See 38 U.S.C.A. 
§ 7105(a) (West 1991).  Moreover, correspondence from the 
veteran's representative dated in June 2002 makes clear 
that no such claim was being pursued.  Accordingly, the 
Board finds that the issue of service connection for 
substance abuse is not properly before the Board at this 
time.     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 
2.  The evidence of record shows that the veteran is 
demonstrably unable to secure and maintain suitable and 
substantially gainful employment due to his PTSD.  


CONCLUSION OF LAW

The criteria for an initial schedular 100 percent 
disability rating for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.130, Diagnostic Code 9411 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the December 1997 rating decision, June 1998 statement of 
the case, and December 1998 supplemental statement of the 
case, the RO provided the veteran and his representative 
with the applicable law and regulations and gave notice as 
to the evidence needed to substantiate his claim.  In 
addition, the RO's February 2001 letter explained the 
notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties 
to identify and secure evidence, described the types of 
evidence needed to secure an increased rating for PTSD, 
and asked the veteran to submit or identify and authorize 
the release of additional relevant evidence.  Finally, the 
RO's November 2001 supplemental statement of the case 
included the amended VCAA regulations.  Accordingly, the 
Board finds that the veteran has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured all 
relevant VA treatment records and multiple psychiatric 
examinations.  The veteran has not identified or 
authorized the release of any private evidence.  The 
Board's own review of the claims folder discloses no 
indication that pertinent evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is 
satisfied.  38 U.S.C.A. § 5103A.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because 
he has received all required notice and assistance, there 
is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the October 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, 
it is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The veteran's PTSD has been assigned an initial 50 percent 
disability rating under Diagnostic Code (Code) 9411.  
During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria 
for mental disorders, effective November 7, 1996.  See 61 
Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 
3-2000.  Therefore, prior to November 7, 1996, the Board 
may apply only the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply 
whichever version of the rating criteria is more favorable 
to the veteran.  

The Board notes that the RO has considered both versions 
of the rating criteria in all of its evaluations of PTSD 
since the December 1997 rating decision that assigned the 
initial PTSD rating.  Accordingly, the Board may similarly 
consider the regulations without prejudice to the veteran.  
Bernard, 4 Vet. App. at 392-94.    

Under the previous version of the rating schedule, a 50 
percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with 
people is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.  A 70 percent rating 
is in order when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
A 100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and when the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411 (1996).  

Under the amended regulations, a 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.  Finally, a 100 percent rating is 
in order when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411 (2002).

In this case, the Board resolves doubt in the veteran's 
favor and finds that the evidence supports a 100 percent 
disability rating under the previous version of Code 9411, 
which is therefore more favorable to the veteran.  
Specifically, the Board finds that the veteran is 
demonstrably unable to obtain or retain suitable and 
gainful employment.  See Johnson v. Brown, 7 Vet. App. 95 
(1994) (under the previous version of the rating criteria, 
demonstrable inability to obtain or retain employment 
alone is a satisfactory basis for a 100 percent rating).  
The veteran has specifically alleged that he is 
unemployable due to PTSD.  See 38 C.F.R. § 4.16 (total 
disability rating due to individual unemployability).  In 
an August 1999 statement, he indicates that he had lost 
work because he was not easy to get along with and he had 
difficulty following instructions.  He asserts that he was 
completely unable to cope with people without losing 
control and relied on his wife to help him.  An August 
1999 statement from the veteran's significant other (now 
spouse) states that the veteran has explosive rage and 
that she had to keep him away from customers.  The 
veteran's neighbor for six years confirms the veteran was 
unpredictable, irrational, and occasionally aggressive, 
describing an incident in which the veteran instigated an 
altercation with her husband.  They were attempting to 
sell their home in order to get away from the veteran.    

The report of the October 1997 VA psychiatric examination 
indicates that the veteran had been self-employed since 
1990 in a yard service business.  Principal complaints 
were problems with irritability and rage; he had a 
physical altercation with a neighbor over noise and was 
easily provoked into aggressive driving behavior.  The 
examiner commented that the veteran had been able to 
maintain a long-term relationship with a significant other 
and managed to support himself through self-employment 
despite his disability.  However, he added that the 
veteran's employment permitted him to almost completely 
avoid interaction with other people and that it was 
unlikely that the veteran could ever function under the 
direction of or interacting with people on a regular 
basis.  Similarly, a May 1998 regarding vocational 
rehabilitation notes that the veteran was motivated to 
work, but due to his severe, chronic PTSD, was unable to 
work in a typical competitive employment environment.  The 
veteran's VA physician offers a December 2001 statement in 
which he describes the PTSD as chronic and severe.  He 
opines that the veteran's periods of explosivity, anger, 
and preoccupation with past traumas clearly precluded any 
form of employment without the assistance of his 
supportive wife.  

In addition, the record shows that, although employed, the 
veteran earns minimal income.  The veteran has provided 
income information from the Social Security 
Administration.  His income for years 1993 to 1999 ranges 
from approximately $3,400.00 to $11,700.00.  The veteran's 
reported income for the year 2000, according to his tax 
returns, is about $3,600.00.  This income places the 
veteran below or only somewhat over the poverty level.  
See 67 Fed. Reg. 71,232 (Nov. 29, 2002) (the weighted 
average poverty threshold established for 2001 for one 
person as established by the Bureau of the Census is 
$9,039.00).  Marginal employment, i.e., earned annual 
income that does not exceed the poverty threshold for one 
person, is not considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Marginal employment may 
also be considered to exist when income exceeds the 
poverty threshold but is earned, for example, in a 
protected environment, such as a family business or 
sheltered workshop. Id.  Failure to consider the 
particular circumstances under which the veteran has 
maintained employment in determining the appropriate 
disability evaluation is remandable error.  Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001).     

The Board recognizes that some evidence does not 
demonstrate PTSD of such severity as to warrant a 100 
percent rating.  Specifically, the October 1993 VA 
examiner characterizes the PTSD as moderate.  The VA 
medical opinion dated in December 1998 acknowledges the 
prior evaluations concerning the veteran's employability, 
but emphasized that the veteran had indeed continued to 
work and function within an acceptable range.  The opinion 
also stated that the veteran's Global Assessment of 
Functioning (GAF) score was consistently over 50.  The 
June 2001 VA examiner also characterizes the PTSD as 
moderate and assigned a GAF score from PTSD of 70.  
However, review of the entire record finds that the 
probative value and weight of the totality of the evidence 
is in such balance as to require resolution of doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.  Accordingly, resolving doubt in the veteran's favor, 
the Board finds that the evidence supports an initial 
schedular 100 percent disability rating for PTSD.   


ORDER

Subject to the law and regulations governing the payment 
of monetary benefits, an initial schedular 100 percent 
disability rating for PTSD is granted. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

